Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 16,
2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-12-01007-CV

                          DORA BURNETT, Appellant
                                       V.

   PACIFIC EMPLOYERS INSURANCE COMPANY, ET AL AND ACE
       AMERICAN INSURANCE COMPANY, ET AL, Appellees

                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-31924

                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed August 1, 2012. On May 9, 2013,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Boyce, Jamison, and Busby.